Minima, Judge/
(concurring):
I fully concur in the opinion of the court in this case as prepared by Judge Eitz, and in the principles on which it is founded as more fully elaborated in the, prior opinions of the court to which he there refers. The dissenting opinion as prepared by Judge PoFmENBARGER, it seems to me, is a labored effort in support of the two theories upon which his opinion in Campbell v. Lynch was predicated; namely, (1) that by the execution of an oil and gas lease, the lessor thereby raises or creates in himself a separate and distinct estate or entity called a royalty, which he denominates or characterizes an incorporeal hereditament; (2) that royalty is rent, or an issue out of land like rent, and is governed by the same principles applicable to rent service. The purpose and object of maintaining these two theories is manifestly to support his contention that the oil in place, burdened with the lease previously executed, did not go to the devisees under the will, although it is conceded that the title to the land did go to them; and, secondly, that the royalty thus reserved out of the oil is rent, and the land being burdened with the lease at the time the device took effect, must necessarily be apportioned among the devisees as rent issuing out of the land would go fin such cases. These two theories are wholly inconsistent. If we accept the one, the other is destroyed, for it is demonstrated by *124the dissenting opinion that rent can only issue out of land, and not out of an incorporeal hereditament as this separate entity characterized as royalty is said to be. ’
In undertaking to maintain these two inconsistent theories the dissenting opinion, it seems to me, is its own best refutation.

Affirmed.